DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 13-25, in the reply filed on 5/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 and 4/15/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-25 are pending with claims 13-25 being examined and claims 1-12 being withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation " said colorimetric reagent containing element having a plurality of colorimetric reagents" in lines 6-7.  Is the plurality of colorimetric reagents the same?  Does applicant intend for the plurality of colorimetric reagents to be different?  Applicant does not clarify if the plurality of reagents are the same or different, thus the limitation is unclear.  Claims 14-25 are rejected by virtue of dependency on claim 13.  
Claim 14 recites the limitation “said sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 15 recites the limitation “said sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 20 recites the limitation “said sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Claim 21 is rejected by virtue of dependency on claim 20. 
Claim 20 recites the limitation “said sensor being miniaturized” in line 2. What is the sensor being miniaturized with respect to?  Applicant does not specify the comparison, thus the limitation is unclear.  Claim 21 is rejected by virtue of dependency on claim 20.
Claim 21 recites the limitation “said sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 22 recites the limitation “said sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 22 recites the limitation “miniaturizing said sensor housing” in line 2. What is the sensor housing being miniaturized with respect to?  Applicant does not specify the comparison, thus the limitation is unclear
Claim 25 recites the limitation “the colorimetric sensor procedure” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keinan et al (US 20110159596 A1; hereinafter “Keinan”) in view of Rakow et al (US 20120062893 A1; hereinafter “Rakow”) and in further view evidentiary reference Namera et al (“Colorimetric detection and chromatographic analyses of designer drugs in biological materials: a comprehensive review”, 2011, Forensic Toxicology, Volume 29, pp 1-24; hereinafter “Namera”). 
Regarding claim 13, Keinan teaches a method of colorimetric sensing for drugs (Keinan; para [135]; Fig. 1, 2, 3; substance detector 20…to detect the presence of explosives, narcotics, or other harmful or illegal materials) comprising 
providing a housing having an openings in said housing for receiving airborne particles (Keinan; para [145]; Fig. 3; forces smaller and smaller diameter particles or droplets against the sides of the container, taking them out of the airstream), 
a colorimetric reagent containing element for receiving said particles (Keinan; para [9, 36, 48]; a detector includes a solid reagent or regent for interaction with the material),
 introducing airborne particles into said housing (Keinan; para [143]; Fig. 3; substances 30 pulled into cyclone 50 by the flow of airstream 44), 
said colorimetric reagent containing element having a plurality of colorimetric reagents (Keinan; para [9, 146]; reagents R1 and/or R2 are fluids) structures to provide a color change when said particles 
monitoring by employing an optical identifier, the colorimetric reagent containing element for color changes (Keinan; para [123]; the chemical change is a change in the color of the substances, and the sensor is an optical sensor sensitive to the RGB components of visible light).
Keinan does not teach the housing having a plurality of openings.
However, Rakow teaches an analogous art of sensing elements for detecting analytes (Rakow; Abstract) comprising a housing (Rakow; para [82]; Fig. 6; cartridge 103) having a plurality of openings (Rakow; para [80]; Fig. 6; a plurality of openings 105).  It would have been obvious to one of ordinary skill in the art to have modified the housing of Keinan to comprise a plurality of openings as taught by Rakow, because Rakow teaches that the openings serve as gas inlets, permitting ambient air from the external environment to flow into cartridge (Rakow; para [80]). 
Modified Keinan does not teach said colorimetric reagents structures to provide a color change when said particles contain fentanyl or fentanyl analogues
However, Namera teaches an analogous art of colorimetric reagents (Namera; pp 9; colorimetric reagents) structures to provide a color change when said particles contain fentanyl or fentanyl analogues (Namera; pp 9; Marquis reagent, all drugs containing nitrogen in the molecules produce a yellow to brown color; examiner indicates that fentanyl contains a nitrogen molecule).   
Regarding claim 14, modified Keinan teaches the method of claim 13 including 
providing said sensor with electronic programmable controller for receipt of color information from said optical identifier and delivering said color information from said optical identifier to said electronic programmable controller (Keinan; para [150]; Fig. 3; spectrometer 86 communicates with an 
Regarding claim 15, modified Keinan teaches the method of claim 13 including 
providing said sensor with a visual alarm and an audio alarm, and responsive to receipt of said color information by said programmable controller indicating the presence of fentanyl or a fentanyl analogue, and emitting an alarm signal through at least one of said visual alarm and said audio alarm (Keinan; para [230]; Spectrometer 86 (or a separate controller) may be configured to automatically alarm if a signal intensity larger than a predetermined threshold is measured within a pre-determined wavelength window, or optionally it can send a signal to controller 88).  
Regarding claim 19, modified Keinan teaches the method of claim 13 including 
moving said airborne particles through said sensor under the influence of an air pump in order to evacuate air after it has come in contact with said colorimetric reagents (Keinan; para [145, 205, 209]; air compressor 46 is activated…creates a vacuum in interior 49 of cyclone 50, and draws airstream 44 containing particles and vapors 30…airstream 44 continues upwards and exits cyclone 50 at air outlet 36).
Regarding claim 23, modified Keinan teaches the method of claim 13 including 
operating said method on a continuous basis (Keinan; para [233]; the detection is continuous as the fluid leaves the cyclone. Optionally, the detection is started once sufficient fluid is collected and continued until the fluid is exhausted).
Regarding claim 24, modified Keinan teaches the method of claim 13 including 
operating said method of a real-time basis (Keinan; para [236]; substance detector 20 detects the presence of substances 30 in an air sample in a time of 4 to 12 seconds).
Regarding claim 25, modified Keinan teaches the method of claim 13 including 
.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keinan et al (US 20110159596 A1; hereinafter “Keinan”) in view of Rakow in view of Namera, and in further view of Song (US 20120143160 A1; hereinafter “Song”). 
Regarding claim 16, modified Keinan teaches the method of claim 13, with the colorimetric sensor. 
Modified Keinan does not teach said colorimetric reagent containing element having a film having dyes printed thereon.
However, Song teaches an analogous art of color changing composition (Song; Abstract) comprising a colorimetric reagent containing element having a film (Song; para [22]; color-changing composition forming a film on the substrate) having dyes printed thereon (Song; para [20]; color-changing composition is applied to the printed layer or forms the printed layer itself).  It would have been obvious to one of ordinary skill in the art to have modified the colorimetric reagent to have a film having dyes printed as taught by Song, because Song teaches that printing provides good adherence to the substrate and to prevent cracking of the composition (Song; para [22]). 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan et al (US 20110159596 A1; hereinafter “Keinan”) in view of Rakow in view of Namera, and in further view of Jackson et al (US 20190144919 A1; hereinafter “Jackson”; domestic priority filed 12/6/2018). 
Regarding claim 17, 
Modified Keinan does not teach said colorimetric reagent containing element being established through a conveyer belt that dips into a reservoir of said colorimetric reagent.
However, Jackson teaches an analogous art of a colorimetric reagent (Jackson; para [25]; sample preparation reagent is selected from the group consisting of… colorimetric or fluorescent molecule labeled antibodies) being established through a conveyer belt that dips into a reservoir of said colorimetric reagent (Jackson; para [341]; other reagents by dipping cellulose paper in warmed solutions of the appropriate formulations…using line oven conveyors).  It would have been obvious to a person of ordinary skill in the art to have the colorimetric reagent containing element of modified Keinan to be dip into a reservoir using a conveyer as taught by Jackson, because Jackson teaches that dipping the solid support impregnates the matrix with the sample preparation reagent (Jackson; para [154]). 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan et al (US 20110159596 A1; hereinafter “Keinan”) in view of Rakow in view of Namera, and in further view of Lieberman et al (US 20150160245 A1; hereinafter “Lieberman”). 
Regarding claim 18, modified Keinan teaches the method of claim 13 with said colorimetric reagent containing element.
Modified Keinan does not teach said colorimetric reagent containing element having at least five different reagents secured thereto.
However, Lieberman teaches an analogous art of colorimetric reagent containing element (Lieberman; Abstract; para [69]; Paper Analytical Device (PAD)… typically causes a colorimetric change in each reaction zone) having at least five different reagents secured thereto (Lieberman; para [68]; up to five reagents can be stored without mixing in the five loading zones).  It would have been obvious to one of ordinary skill in the art to have modified the colorimetric reagent containing element of modified Keinan to have at least five different reagents secured as taught by Lieberman, because Lieberman teaches that different dried assay reagent are separated into a plurality of reaction zones which allows . 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera, and in further view of Roseway et al (US 20180120274 A1; hereinafter “Roseway”).  
Regarding claim 20, modified Keinan teaches the method of claim 13, with the sensor. 
Modified Keinan does not teach said sensor being miniaturized and wearable on the arm of a human being. 
However, Roseway teaches an analogous art chemical sensor (Roseway; Abstract; para [6]; chemical sensor is configured to produce a range of color changes) comprising a sensor being miniaturized and wearable on the arm of a human being (Roseway; para [34]; Fig. 1; the wearable chemical sensor 105 to his or her arm).  It would have been obvious to one of ordinary skill in the art to have modified the sensor of modified Keinan to be miniaturized and warable on the arm as taught by Roseway, because Roseway teaches wearable chemical sensors detect and provide an analog means of indicating levels of exposure to various environmental hazards (Roseway; para [27]). 
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera in view of Roseway, and in further view of Haas et al (US 20150260741 A1; hereinafter “Haas”). 
Regarding claim 21, modified Keinan teaches the method of claim 20 with said sensor.  
Modified Keinan does not teach said sensor having an external width dimension of about 1 to 1.5 inches, length of about 1.5 to 2.5 inches and a height of about 0.35 to 0.75 inches. 
However, Haas teaches an analogous art of an indicator (Haas; Abstract; para [34]; Fig. 1; test strip 60) comprising a sensor having an external width dimension of about 1 to 1.5 inches (Haas; Fig. 1A; examiner indicates the width of the device is 1.250”), length of about 1.5 to 2.5 (Haas; Fig. 1A; examiner indicates the width of the device is 2.375”) and a height of about 0.35 to 0.75 inches (Haas; para [31]; .
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera, and in further view of Tsengas (US 20040020422 A1; hereinafter “Tsengas”).   
Regarding claim 22, modified Keinan teaches the method of claim 13, with the sensor. 
Modified Keinan does not teach miniaturizing said sensor housing so as to be mountable on a collar or harness of a canine.
However, Tsengas teaches an analogous art of a toxic material sensor coating (Tsengas; Abstract) comprising a sensor (Tsengas; para [13]; Fig. 1, 2, 3; a toxic material sensor or indicator 10) miniaturizing said sensor housing so as to be mountable on a collar or harness of a canine (Tsengas; para [17]; Fig. 5; small toxic material senor 10 is positioned on the collar 32).  It would have been obvious to one of ordinary skill in the art to have modified the sensor of modified Keinan to be miniaturized so as to be mountable on a collar as taught by Tsengas, because Tsengas teaches that the sensor detects when the pet had been exposed to the chemicals thus averting subsequent damage (Tsengas; para [4]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798